DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolotnikov et al. (US 20170278924).

    PNG
    media_image1.png
    537
    453
    media_image1.png
    Greyscale

(Claim 1) Bolotnikov et al. teach a silicon carbide semiconductor device comprising:
a silicon carbide substrate (30, paragraph 23) having a first main surface and a second main surface opposite to the first main surface;
a gate pad (26) facing the first main surface; and
a drain electrode (32) in contact with the second main surface, the silicon carbide substrate including a first impurity region (18A/18B, n-type, paragraph 23) constituting the second main surface and having a first conductivity type,
a second impurity region (46, p-type, paragraph 28) provided on the first impurity region and having a second conductivity type different from the first conductivity type,
a third impurity region (18c) provided on the second impurity region and having the first conductivity type, and

each of the first impurity region (18A/18B), the second impurity region (46), the third impurity region (18C), and the fourth impurity region (20) being located between the gate pad (26) and the drain electrode (32).
(Claim 2) Bolotnikov et al. the silicon carbide semiconductor device, further comprising a source electrode (28) located on the first main surface, wherein the second impurity region (46) is electrically connected (100, paragraph 35) with the source electrode (28).
(Claim 3) Bolotnikov et al. wherein the second impurity region (46) has an impurity concentration of more than or equal to 1 x 10E17 cm-3 and less than or equal to 1x10E20 cm-3 (paragraph 34).
(Claim 4) Bolotnikov et al. wherein the second impurity region (46) has a thickness (72) of more than or equal to 100 nm and less than or equal to 2 microns (fig. 6, thickness y- axis 2 microns).
(Claim 5) Bolotnikov et al. wherein the fourth impurity region (20) has an impurity concentration of more than or equal to 1x 1016 cm-3 and less than or equal to 1x 10E20 cm-3 (paragraph 41).
(Claim 6) Bolotnikov et al. wherein the fourth impurity (20/102, paragraph 41) region has a thickness of more than or equal to 100 nm and less than or equal to 2 microns ((fig. 6, thickness y- axis, each subdivision is 2 microns).
(Claim 7) Bolotnikov et al. wherein, when viewed from a direction perpendicular to the first main surface, an area of the second impurity region is more than or equal to an area of the gate pad.
(Claim 8) Bolotnikov et al. teach wherein, when viewed from a direction perpendicular to the first main surface, an area of the fourth impurity (20) region is more than (surrounds) or equal to an area of the gate pad (26).
(Claim 9) Bolotnikov et al. teach a silicon carbide semiconductor device comprising:
a silicon carbide substrate (30, paragraphs 19, 23) having a first main surface and a second main surface opposite to the first main surface;
a gate pad (26) facing the first main surface;
a drain electrode (32) in contact with the second main surface; and
a source electrode (28) located on the first main surface,
the silicon carbide substrate including a first impurity region (18A/18B) constituting the second main surface and having a first conductivity type,
a second impurity region (46) provided on the first impurity region and having a second conductivity type different from the first conductivity type,
a third impurity region (18C) provided on the second impurity region and having the first conductivity type, and
a fourth impurity region (20/102) provided on the third impurity region, constituting the first main surface, and having the second conductivity type,

the second impurity region (46) being electrically connected (100) with the source electrode (28), and
when viewed from a direction perpendicular to the first main surface, an area (140, 110 -140) of each of the second impurity region (46) and the fourth impurity region (20) being more than or equal to an area of the gate pad.
(Claim 10) Bolotnikov et al. teach wherein the second impurity region (46) has an impurity concentration of more than or equal to 1 x10E17 cm-3 and less than or equal to 1x10E20 cm3 (paragraph 34).
(Claim 11) Bolotnikov et al. teach wherein the second impurity region (46) has a thickness of more than or equal to 100 nm and less than or equal to 2 microns (fig. 6, thickness y- axis 2 microns, each subdivision represents 2 microns).
(Claim 12) Bolotnikov et al. teach wherein the fourth impurity (20) region has an impurity concentration of more than or equal to 1x 10E16 cm-3 and less than or equal to 1x 10E20 cm3 (paragraph 41)
(Claim 13) Bolotnikov et al. teach wherein the fourth impurity (20/102) region has a thickness of more than or equal to 100 nm and less than or equal to 2 microns (fig. 6, thickness y- axis 2 microns, each subdivision represents 2 microns).
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
June 17, 2021